DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 10/15/2020 regarding claims 1-8 in the remarks are fully considered but moot in view of new ground(s) of rejection.
	Claim 10 is added.
Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hisada (US PG Pub. No. 2010/0215043) in view of Kim (US PG Pub. No. 2004/0179476).
As per claim 1:
Hisada teaches a switch device to be mounted on a vehicle (see Figure 1, paragraph [0078], discloses components of a communication system mounted on a motor vehicle. The components comprise of gateway (GW) apparatus 3a, 3b and distribution apparatus 4), comprising:
a switch circuit (see Figure 1, distribution apparatus 4) for relaying communication data communicated between a plurality of communication devices (see Figure 1, paragraphs [0081], [0090], GW apparatus 3a, 3b as well as distribution apparatus 4 are responsible for relaying data between electronic control units (ECU) 1),
a buffer for holding the communication data to be relayed (see Figure 1, distribution apparatus 4 comprise of storage unit. “It should be noted that the control unit 40 of the distribution apparatus 4 aggregates and stores, onto the database DB, data included in the message which is transmitted from each ECU 1,1, and is relayed by the GW apparatuses 3a, 3b. Furthermore, the control unit 40, of the distribution apparatus transmits data being red out from the database DB, as a message, to each ECU 11, 1, …”, please see paragraph [0090]),
	and a hardware processor coupled to a memory (see Figure 2, control unit 40 coupled to storage unit 41) and configured to read instructions from the memory (see paragraph [0090], discloses the control unit 40 transmits data being read out from the database) to cause the switch device to perform operations including:
	registering a reception source address and a transmission destination address of the communication data (see paragraph [0091], discloses the storage unit 41 further stores transmission source information that show an ECU1, …corresponding to transmission destinations for each message) in a communication path table (see paragraph [0091], the storage unit further stores connection information that shows connection configuration of ECUs 1, 1, …to the GW apparatuses 3a, 3b and distribution apparatus 4);
	communication device … and being mounted on the vehicle (see paragraph [0037], all the components of the system as shown in figure 1 are mounted on the motor vehicle).
	Hisada does not teach specifying, based on the communication path table, at least one communication device of the plurality of communication devices if communication data to be transmitted to a device in which abnormality has been detected is held in the buffer, the at least one communication device being located on a path from the switch device to a transmission source of the communication data …;
	and transmitting, to the at least one communication device, a stop request for stopping transmission of communication data to the switch device and for holding of communication data to be transmitted to the switch device.
	Kim, in a similar field of endeavor is directed to relaying data between source and destination nodes via a switching system (please see figure 4 for example). The prior art discloses specifying, based on the communication path table, at least one communication device of the plurality of communication devices (see paragraph [0044], the switch device 400 comprise of switch logic 430a includes a mapping table for mapping MAC addresses and input/output ports associated with the source and destination nodes 200 and 300) if communication data to be transmitted to a device in which abnormality has been detected is held in the buffer, the at least one communication device being located on a path from the switch device to a transmission source of the communication data (see paragraphs [0022], [0050], [0052], in case that the capacity of one of the output buffers associated with one of the destination nodes exceeds a threshold, the switching main module 430 transmits a PAUSE frame to the source node so that traffic flow associated with a corresponding CoS or input port can be stopped. Note: The congested output buffer is associated with same destination node, please see paragraph [0014] for example)…;
	and transmitting, to the at least one communication device, a stop request for stopping transmission of communication data to the switch device and for holding of communication data to be transmitted to the switch device (see paragraphs [0050], [0076], [0077], the switching module 430 transmits PAUSE frame to the source node. The source node upon receipt of the PAUSE frame stops transmission for a given time period. Later, transmission is after the pause time expires, please see paragraph [0068]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the generation of PAUSE frame from a switching device (as disclosed in Kim) into Hisada as a way of mitigating traffic congestion state (please see paragraph [0068] of Kim for example). Therefore, generating of such specific control message (i.e. PAUSE frame) to the source node is beneficial since only selected traffic flows are halted (please see paragraph [0017] of Kim).
	As per claim 3:
	Hisada in view of Kim teaches the switch device according to claim 1, wherein the one communication device is located on the path and is a first communication device on the path from the switch device (Hisada, each GW apparatus 3a, 3b is located along the respective paths between the respective ECUs and the distribution apparatus 4).
	As per claim 8:
	Hisada teaches a communication control method in a switch device to be mounted on a vehicle and having a buffer for holding communication data to be relayed (see Figure 1, paragraph [0078], discloses components of a communication system mounted on a motor vehicle. The components comprise of gateway (GW) apparatus 3a, 3b and distribution apparatus 4), comprising:
	relaying communication data communicated between a plurality of communication devices (see Figure 1, paragraphs [0081], [0090], GW apparatus 3a, 3b as well as distribution apparatus 4 are responsible for relaying data between electronic control units (ECU) 1);
	registering a reception source address and a transmission destination address of the communication data (see paragraph [0091], discloses the storage unit 41 further stores transmission source information that show an ECU1, …corresponding to transmission destinations for each message) in a communication path table (see paragraph [0091], the storage unit further stores connection information that shows connection configuration of ECUs 1, 1, …to the GW apparatuses 3a, 3b and distribution apparatus 4);
communication device … and being mounted on the vehicle (see paragraph [0037], all the components of the system as shown in figure 1 are mounted on the motor vehicle).
	Hisada does not teach 	specifying based on the communication path table, at least one communication device of the plurality of communication devices if communication data to be transmitted to a device in which abnormality has been detected is held in the buffer, the at least one communication device being located on a path from the switch device to a transmission source of the communication data …;
	and transmitting, to the at least one communication device, a stop request for stopping transmission of communication data to the switch device and for holding communication data to be transmitted to the switch device.
	Kim, in a similar field of endeavor is directed to relaying data between source and destination nodes via a switching system (please see figure 4 for example). The prior art discloses specifying based on the communication path table, at least one communication device of the plurality of communication devices (see paragraph [0044], the switch device 400  if communication data to be transmitted to a device in which abnormality has been detected is held in the buffer, the at least one communication device being located on a path from the switch device to a transmission source of the communication data (see paragraphs [0022], [0050], [0052], in case that the capacity of one of the output buffers associated with one of the destination nodes exceeds a threshold, the switching main module 430 transmits a PAUSE frame to the source node so that traffic flow associated with a corresponding CoS or input port can be stopped. Note: The congested output buffer is associated with same destination node, please see paragraph [0014] for example)…;
	and transmitting, to the at least one communication device, a stop request for stopping transmission of communication data to the switch device and for holding communication data to be transmitted to the switch device (see paragraphs [0050], [0076], [0077], the switching module 430 transmits PAUSE frame to the source node. The source node upon receipt of the PAUSE frame stops transmission for a given time period. Later, transmission is after the pause time expires, please see paragraph [0068]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the generation of PAUSE frame from a switching device (as disclosed in Kim) into Hisada as a way of mitigating traffic congestion state (please see paragraph [0068] of Kim for example). Therefore, generating of such specific control message (i.e. PAUSE frame) to the source node is beneficial since only selected traffic flows are halted (please see paragraph [0017] of Kim).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada in view of Kim and further in view of Ishikawa (US PG Pub. No. 2009/0066494).
As per claim 2:
Hisada in view of Kim teaches the switch device according to claim 1 with the exception of:
wherein the operations include transmitting the stop request data to the one communication device capable of communicating with an external device outside the vehicle.
Ishikawa teaches wherein the operations include transmitting the stop request data to the one communication device capable of communicating with an external device outside the vehicle (see paragraph [0034], in response to detecting failure within the vehicle, the ECU transmits an alert signal to information center 13 located external to the vehicle).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ishikawa into both Hisada and Kim. The motivation for doing so would be to provide failure information as well as preventing false detection of abnormality (please see paragraph [0015 of Ishikawa).

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada in view of Kim and further in view of Otake (US PG Pub. No. 2017/0369043).
As per claim 4:
Hisada in view of Kim teaches the switch device according to claim 1.
wherein the operations include transmitting the stop request regularly or irregularly and stops transmission of the stop request if restoration from the abnormality of the device is detected.
Otake teaches wherein the operations include transmitting the stop request regularly or irregularly (see paragraph [0124], the ECU generates an instruction with a regular abnormality flag F2 set) and stops transmission of the stop request if restoration from the abnormality of the device is detected (see paragraph [0125], discloses setting the regular abnormality flag back to 0 when the operation of the vehicle is returned back to normal).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Otake into both Hisada and Kim. The motivation for doing so would be to control the operational state of the vehicle (please see paragraph [0004] of Otake).

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada in view of Kim and further in view of Nomura (US PG Pub. No. 2013/0060418).
As per claim 6:
Hisada in view of Kim teaches the switch device according to claim 1 with the exception of:
wherein
the operations include detecting abnormality of the device directly connected to the switch device.
Nomura teaches wherein
the operations include detecting abnormality of the device directly connected to the switch device (see paragraph [0027], the ECU comprise of an abnormality detection section for detecting abnormalities of the sensors an actuator as vehicle abnormalities. Figure 1 shows sensor values are forwarded from the sensors to the ECU).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the electronic control unit (as disclosed in Nomura) into both Hisada and Kim as a way of detecting abnormality in various parts of the vehicle (please see paragraph [0027] of Nomura). 

7.	Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hisada in view of Kim and further in view of Ishikawa (US PG Pub. No. 2010/0057292).
As per claim 7:
Hisada in view of Kim teaches the switch device according to claim l with the exception of:
wherein
the operations include detecting abnormality of a device connected to the switch device via at least one communication device.
Ishikawa teaches wherein
the operations include detecting abnormality of a device connected to the switch device via at least one communication device (see paragraphs [0032], [0033], [0080], discloses sensors for detecting abnormality associated with various parts of the vehicle. The sensor values are forwarded to a control unit).
before the effective filing date of the application to incorporate the use of both sensor and also control unit (as disclosed in Ishikawa) into both Hisada and Kim as a way of detecting abnormality regarding various parts of the vehicle (please see paragraphs [0032], [0033] of Ishikawa). Therefore, by implementing these components (i.e. sensor and control unit), the processing load when analyzing the failure is reduced (please see paragraphs [0006], [0007] of Ishikawa).
As per claim 10:
Hisada in view of Kim teaches the switch device according to claim 1 with the exception of:
the abnormality of the device being an abnormality that has occurred within the device.
Ishikawa teaches the abnormality of the device being an abnormality that has occurred within the device (see paragraphs [0032], [0033], [0080], discloses sensors for detecting abnormality associated with various parts of the vehicle. The sensor values are forwarded to a control unit).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both sensor and also control unit (as disclosed in Ishikawa) into both Hisada and Kim as a way of detecting abnormality regarding various parts of the vehicle (please see paragraphs [0032], [0033] of Ishikawa). Therefore, by implementing these components (i.e. sensor and control unit), the processing load when analyzing the failure is reduced (please see paragraphs [0006], [0007] of Ishikawa).


5 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada in view of Kim and further in view of Olenz (US Patent No. 8,861,366).
As per claim 5:
Hisada in view of Kim teaches the switch device according to claim 1 with the exception of:
wherein even if the communication data to be transmitted to a device in which abnormality has been detected is held in the buffer, if the communication data transmitted from the communication device and to be transmitted to another device in which no abnormality has been detected is held in the buffer, the stop request is not transmitted.
Olenz teaches wherein even if the communication data to be transmitted to a device in which abnormality has been detected is held in the buffer, if the communication data transmitted from the communication device (see Col 3, lines 16-67, the L2 switch transmits a pause frame to the offending IC_C when it is determined the buffer has exceeded a threshold) and to be transmitted to another device in which no abnormality has been detected is held in the buffer, the stop request is not transmitted (see Col 3, lines 1-28, the switch immediately stars receiving data from IC_C after the buffer has successfully drained its data).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the fill level logic (as disclosed in Olenz) into the distribution apparatus as disclosed in both Hisada and Kim as a way of preventing the buffer overflow (please see Col 2, lines 20-25 of Olenz). Therefore, by sending the PAUSE frame, the switch or device enough time to drain data from their FIFO/buffer (please see Col 3, lines 3, lines 50-62 of Olenz).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        

/HABTE MERED/Primary Examiner, Art Unit 2474